Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 3/21/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Pritchett on 4/22/202.
EXAMINER’S AMENDMENT
The application has been amended as follows: 

1-15.	(Canceled)

16.	(Currently Amended) A Light-Emitting Diode (LED), comprising 
	a substrate and an epitaxial layer stacked on the substrate, 
	wherein the side of the epitaxial layer is provided with a structure of a groove and a protrusion; and the structure of the groove and the protrusion is in the shape of strip, and is alternately and regularly arranged in a thickness direction, wherein
	the protrusion is composed of an epitaxial layer and a protection layer, and a refractive index of the protection layer is less than a refractive index of the epitaxial layer, and 
	a side surface of the epitaxial layer is in contact with a high reflection layer, wherein the high reflection layer comprises metal or a Bragg reflection layer, and the high reflection layer is in contact with the substrate.

17.	(Previously Presented) The LED according to claim 16, wherein a width of a bottom of the groove is larger than a width of an opening.

18.	(Canceled) 

19.	(Currently Amended) The LED according to claim [[18]] 16, wherein the protection layer is a silicon dioxide layer, a silicon nitride layer, or a silicon carbide layer.

20.	(Canceled) 

21.	(Original) The LED according to claim 16, wherein a size of the opening of the groove on a side of the light-emitting unit is 10 nm to 50 nm.

22.	(Original) The LED according to claim 16, wherein a spacing distance between the groove on the side of the light-emitting unit is 20 nm to 100 nm.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust “ a Light-Emitting Diode (LED), comprising a substrate and an epitaxial layer stacked on the substrate”10”, wherein the side of the epitaxial layer”20” is provided with a structure of a groove and a protrusion; and the structure of the groove and the protrusion is in the shape of strip, and is alternately and regularly arranged in a thickness direction, wherein the protrusion is composed of an epitaxial layer and a protection layer, and a refractive index of the protection layer is less than a refractive index of the epitaxial layer, and  a side surface of the epitaxial layer”20” close to the substrate has is in contact with a high reflection layer, wherein the high reflection layer”50” comprises metal or a Bragg reflection layer, and the high reflection layer is in contact with the substrate”10” as shown in fig.10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached 8am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAVITRI MULPURI/Primary Examiner, Art Unit 2816